UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1836



KENNETH O. CARTER,

                                            Plaintiff - Appellant,

          versus


STATE OF VIRGINIA, Government Employer Fault
Liable; LAWSUIT RECIPIENT AND REPRESENTATIVE
FOR STATE OF VIRGINIA GOVERNMENT, Attorney
General, Jerry W. Kilgore; GROUNDS FOR
DEFENDANT FAULT LIABLE IS EMPLOYEE MISUSE OF
LAW AUTHORITY CAUSE PLAINTIFF,

                                           Defendants - Appellees.



                            No. 02-1839



KENNETH O. CARTER,

                                            Plaintiff - Appellant,

          versus


JACK GOLDBERG, a/k/a Jake Goldberg; LAWSUIT
RECIPIENT AND REPRESENTATIVE FOR STATE OF
VIRGINIA GOVERNMENT, ATTORNEY GENERAL, JERRY
W.   KILGORE;   GROUNDS   FOR   COMPENSATION
DEFENDANT'S MISUSE OF LAW AUTHORITY CAUSE
PLAINTIFF,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CA-02-18-4, CA-02-17)


Submitted:   September 19, 2002        Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth O. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

        Kenneth O. Carter seeks to appeal the district court’s orders

denying relief on his 42 U.S.C. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeals on the reasoning of the

district court.         See Carter v. State of Virginia, No. CA-02-18-4

(E.D. Va. July 25, 2002); Carter v. Goldberg, No. CA-02-17 (E.D.

Va. July 25, 2002).            We dispense with oral argument because the

facts    and   legal    contentions     are   adequately   presented     in   the

materials      before    the    court   and   argument   would   not    aid   the

decisional process.




                                                                       DISMISSED




                                         3